Title: To George Washington from Gouverneur Morris, 6 January 1793
From: Morris, Gouverneur
To: Washington, George



My dear Sir
Paris 6 January 1793

Since I had the Pleasure of writing to you on the twenty eighth of last Month I have seen Mr Genest and he has din’d with me. He has I think more of Genius than of Ability and you will see in him at the first Blush the Manner and Look of an Upstart. My friend the Marechal de Segur had told me that Mr Genest was a Clerk at £50 pr An: in his Office while Secretary at War. I turn’d the Conversation therefore on the Marechal and Mr Genest told me that he knew him very well having been in the Ministry with him. After Dinner he enter’d into Dispute on Commerce with a Merchant who came in and as the Question turn’d chiefly on Facts the Merchant was rather an overmatch for the Minister. I think that in the Business he is charg’d with he will talk so much as to furnish sufficient Matter for putting him on one Side of his Object should that be convenient. If he writes he will I beleive do better.

I have endeavor’d to shew him that this is the worst possible Season to put to Sea for America. If he delays there is some Room to suppose that Events may happen to prevent the Mission perhaps a british Ship may intercept that which takes him out—And I incline to think that untill Matters are more steady here you would be as well content with some Delay as with remarkable Dispatch. I am always yours

Gouvr Morris

